NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0109n.06

                                         No. 20-3583

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

 NOE RAYON-AQUINO,                    )
                                                                                 FILED
                                                                           Mar 01, 2021
                                      )
                                                                       DEBORAH S. HUNT, Clerk
       Petitioner,                    )
                                      )
 v.                                   )                       ON PETITION FOR REVIEW
                                      )                       FROM THE UNITED STATES
 ROBERT M. WILKINSON, Acting Attorney )                       BOARD OF IMMIGRATION
 General,                             )                       APPEALS
                                      )
       Respondent.                    )




       Before: STRANCH, LARSEN, and NALBANDIAN, Circuit Judges.

       LARSEN, Circuit Judge. Noe Rayon-Aquino, a native and citizen of Mexico, was ordered

removed from the United States. An Immigration Judge (IJ) denied his application for withholding

of removal, and the Board of Immigration Appeals (BIA) affirmed. Rayon-Aquino now seeks

review of the BIA’s decision. For the reasons below, we DENY the petition for review.

                                               I.

       Noe Rayon-Aquino was born in Mexico in 1988. Starting when he was about eight years

old, his stepfather physically and verbally abused him and would often deny him food. Rayon-

Aquino moved in with his grandparents when he was about eleven. Unfortunately, Rayon-

Aquino’s grandfather also proved to be physically and verbally abusive toward him.

       Rayon-Aquino fled to the United States after a series of encounters with the Zetas cartel

during his teenage years. The Zetas murdered his grandfather. Then, they threatened to kill
No. 20-3583, Rayon-Aquino v. Wilkinson


Rayon-Aquino and his grandmother if he did not give them the title to his grandparents’ land. His

grandmother still owns the land but continues to receive threats from the Zetas. Rayon-Aquino,

for his part, left Mexico and entered the United States without inspection around April 2006, about

six months after the last time the Zetas threatened him.

       In 2013, the Department of Homeland Security began removal proceedings and issued

Rayon-Aquino a notice to appear. Rayon-Aquino conceded removability but filed an application

for withholding of removal and for relief under the Convention Against Torture (CAT). He

initially raised two claims for withholding of removal under 8 U.S.C. § 1231(b)(3): one based on

the abuse that he suffered from family members during childhood and another based on the threats

that he received from the Zetas. The IJ denied Rayon-Aquino’s application for relief and ordered

him removed. Rayon-Aquino appealed the denial of his withholding claim related to child abuse.

The BIA issued its own opinion and affirmed the IJ’s decision.1 Rayon-Aquino now brings a

timely petition for review.

                                                II.

       When the BIA issues its own opinion, rather than summarily affirming the IJ’s decision,

“we review the BIA’s opinion as the final agency determination.” Sanchez-Robles v. Lynch, 808

F.3d 688, 692 (6th Cir. 2015) (quoting Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009)). We

review questions of law de novo but give “substantial deference to the BIA’s interpretation of the

[Immigration and Nationality Act] and accompanying regulations.” Id. We review factual

findings for substantial evidence. Gaye v. Lynch, 788 F.3d 519, 525 (6th Cir. 2015).



1
  The BIA determined that Rayon-Aquino had forfeited his claim for relief under the CAT and his
claim for withholding of removal based on fear of persecution from the Zetas. The BIA explained
that Rayon-Aquino had not meaningfully contested the IJ’s decision on those two issues. See
Suarez-Diaz v. Holder, 771 F.3d 935, 945 (6th Cir. 2014). Rayon-Aquino does not challenge the
BIA’s conclusion that he forfeited these claims.
                                                -2-
No. 20-3583, Rayon-Aquino v. Wilkinson


       To qualify for withholding of removal, Rayon-Aquino must show that he faces a clear

probability of persecution if removed to Mexico and that one reason for the persecution would be

his “race, religion, nationality, membership in a particular social group, or political opinion.”

8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 208.16(b); Guzman-Vazquez v. Barr, 959 F.3d 253, 274 (6th

Cir. 2020). “If the applicant is determined to have suffered past persecution in the proposed

country of removal on account of” a protected ground, it is presumed that such threat would arise

again upon removal. 8 C.F.R. § 208.16(b)(1)(i). But “[t]his presumption may be rebutted if

an . . . immigration judge finds by a preponderance of the evidence” that “[t]here has been a

fundamental change in circumstances such that” no threat of persecution based on a protected

ground persists or that the applicant could avoid such a threat “by relocating to another part of the

proposed country of removal and, under all the circumstances, it would be reasonable to expect

the applicant to do so.” Id. § 208.16(b)(1)(i)(A)–(B).

       Before the IJ, Rayon-Aquino argued that his stepfather and grandfather persecuted him

because of his membership in various proposed social groups, which were all “based on the social

status of Mexican children, especially those who have been abandoned by their parents and left in

the care of other adults.” He also submitted country conditions evidence to the IJ, which Rayon-

Aquino says illuminated “the broader social context of systemic violence and subordination of

children in Mexico.”

       The IJ found that Rayon-Aquino had suffered abuse rising to the level of persecution in

Mexico. But there were several impediments to relief. Rayon-Aquino’s proposed social groups

were not cognizable. And even if they were, said the IJ, Rayon-Aquino’s group membership had

not been a reason for his stepfather’s and grandfather’s abusive behavior. Rather, they abused him

due to their own general criminal tendencies. Consequently, in the IJ’s view, no presumption of



                                                -3-
No. 20-3583, Rayon-Aquino v. Wilkinson


future persecution applied. See 8 C.F.R. § 208.16(b)(1)(i). Moreover, even if such a presumption

did apply, the IJ found that there had been a “fundamental change in circumstances” sufficient to

rebut the presumption. See id. § 208.16(b)(1)(i)(A). Rayon-Aquino was in his late twenties at the

time of the IJ’s decision and was no longer a member of the proposed social groups composed of

children. Additionally, Rayon-Aquino’s grandfather is deceased, and he has no contact with his

stepfather. For all these reasons, Rayon-Aquino did not face a sufficient likelihood of future

persecution if removed to Mexico.

       Before the BIA, Rayon-Aquino had many hurdles to overcome, yet his counseled brief

almost exclusively focused on his argument that the IJ had failed to consider the country conditions

evidence adequately when determining whether the proposed social groups were cognizable. The

BIA determined that Rayon-Aquino had failed to “meaningfully contest the [IJ]’s finding that he

did not establish that his stepfather and grandfather harmed him on account of his membership in

a particular social group, that the government of Mexico was unable or unwilling to protect him

from his grandfather or stepfather, that he did not meet his burden of proof to establish that he

would suffer harm upon his return to Mexico, or that he could not internally relocate to avoid

harm.” Because of Rayon-Aquino’s failure to challenge these dispositive aspects of the IJ’s

decision, any one of which was fatal to his claim, the BIA declined to address Rayon-Aquino’s

argument regarding the country conditions evidence.

       Rayon-Aquino now asserts that the BIA’s decision not to address his country conditions

argument rendered its opinion incapable of meaningful judicial review. We disagree. To be

certain, the BIA must “consider the issues raised, and announce its decision in terms sufficient to

enable a reviewing court to perceive that it has heard and thought and not merely reacted.” Trujillo

Diaz v. Sessions, 880 F.3d 244, 255 (6th Cir. 2018) (quoting Scorteanu v. I.N.S., 339 F.3d 407,



                                                -4-
No. 20-3583, Rayon-Aquino v. Wilkinson


412 (6th Cir. 2003)). But the BIA did just that. The BIA identified several dispositive reasons for

the IJ’s decision and determined that Rayon-Aquino had failed to contest them in anything more

than a perfunctory manner. See Suarez-Diaz, 771 F.3d at 945 (explaining that arguments not

supported with “some effort at developed argumentation” are forfeited (quotation omitted)).

Rayon-Aquino’s failure to contest the IJ’s independently dispositive findings was fatal to his

administrative appeal, and the BIA explained this adequately. The BIA was not required to

“needlessly discuss documents on points of fact not material to its decision,” such as the country

conditions evidence here. Zhang v. Mukasey, 543 F.3d 851, 855 (6th Cir. 2008); see also I.N.S. v.

Bagamasbad, 429 U.S. 24, 25 (1976) (per curiam) (“As a general rule courts and agencies are not

required to make findings on issues the decision of which is unnecessary to the results they

reach.”).

       Before us, Rayon-Aquino renews his country conditions argument. We cannot entertain

that argument because the BIA did not address it; we only have jurisdiction to review “claims

‘properly presented to the BIA and considered on their merits.’” Tomaszczuk v. Whitaker, 909

F.3d 159, 167 (6th Cir. 2018) (emphasis added) (quoting Ramani v. Ashcroft, 378 F.3d 554, 560

(6th Cir. 2004)); see 8 U.S.C. § 1252(d)(1). Even if we could, it would do Rayon-Aquino no

good—the unchallenged, independently dispositive holdings require us to deny his petition. See

Cruz-Samayoa v. Holder, 607 F.3d 1145, 1154–55 (6th Cir. 2010).

                                              ***

       For these reasons, we DENY the petition for review.




                                                -5-